Citation Nr: 1008192	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound (GSW) to the left leg, muscle 
group XI. 

2. Entitlement to service connection for arthritis of the 
left lower extremity.

3. Entitlement service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.T.




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to July 
1975, and from August 2004 to October 2004, with intervening 
and subsequent service in the Army Reserve and National 
Guard.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

In May 2009, the veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional evidence from the Veteran after 
the hearing consisting of medical evidence.  The new evidence 
was accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO. 38 C.F.R. §§ 
19.9, 20.1304(c) (2008).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.

The issue of entitlement to service connection for arthritis 
of the left lower extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Throughout the entire appeal period, residuals of a GSW to 
left calf impacting muscle group XI have been manifested by: 
no more than moderate muscle injury, "mild" loss of muscle 
(gastrocsoleous) substance, an incision and skin graft scar 
without any compensable residuals, and no more than mild 
neurologic deficit. 

2. A right shoulder disability was present in service; the 
evidence does not clearly and unmistakably establish that it 
existed prior to service and underwent no permanent increase 
as a result of service.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for residuals of a left calf gunshot wound injury 
impacting muscle group XI have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.56, 4.73, 4.118; Diagnostic Code 5311 (2009), 7801-
7805 (2008).

2. Throughout the entire appeal period, the schedular 
criteria for a separate 10 percent initial evaluation, but no 
higher, for neurologic manifestations of the service-
connected residuals of a GSW to left calf impacting muscle 
group XI, have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 
8521, 8524, or 8525 (2009). 

3. The presumption of soundness is not rebutted with regard 
to a right shoulder disability. 38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2008).

4. A right shoulder disability was incurred in active 
service. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Duty to notify

By a letters issued in January 2005 and March 2006, the RO 
notified the Veteran of the general criteria for an increased 
evaluation for his service-connected GSW disability, and 
service connection for left leg arthritis as secondary to the 
service connected left leg disability, and for service 
connection for a right shoulder disability.  Following 
readjutication of the issues by a July 2006 Statement of the 
Case , the Veteran was subsequently sent letter in June 2008 
which advised him of the specific criteria applicable to a 
higher evaluation for his gunshot wound disability, and 
explained the general criteria for determining a disability 
rating and for determining the effective date of the award 
when an increased level of compensation is granted. This 
letter complies with the VCAA requirements to notify the 
Veteran about his claims for increased evaluations. Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).

Although this notice was provided to the Veteran after the 
initial denial of an evaluation in excess of 10 percent for 
gunshot wound residuals to the left lower extremity, 
evaluated under Diagnostic Code 5311, the claim was 
thereafter readjudicated in an April 2009 Supplemental 
Statement of the Case.  

The Board also acknowledges that the Veteran was never 
informed of how VA determines disability ratings and 
effective dates.  However, the instant decision grants 
service connection for a right shoulder disability.  This 
award will be implemented by the RO in a later rating action, 
which the Veteran is free to appeal.  Thus, any absence of 
Dingess notice is harmless error.  Therefore, no further 
development is required regarding the duty to notify.

Based on the above, the Board finds that VA has fulfilled its 
VCAA notification duties to the Veteran to the extent 
necessary.

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded VA examinations of the 
severity of his service-connected gunshot wound disability; 
with respect to the Veteran's claim of entitlement to service 
connection for a right should disability, a VA examination 
was not conducted; however, as this claim is being granted 
herein, the Board has not further duty to assist in this 
respect.  Additionally, the Veteran's available service 
treatment records and post-service private and VA treatment 
records have been obtained and associated with the claims 
file; in May 2009, he was afforded a hearing before the 
undersigned Veterans Law Judge.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.

I.  Entitlement to a Rating in Excess of 10 percent for 
Gunshot Wound Residuals to the Left Calf

The Veteran seeks a higher rating for residuals of his 
service-connected gunshot wound disability to the left lower 
leg.  He specifically points to episodes of increased pain, 
numbness, and fatigability. 

a. Factual Background

In an October 1984 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left leg, 
affecting muscle group XI (Diagnostic Code 5311), for which a 
10 percent evaluation was assigned effective from June 1984. 

The grant was based upon an in-service affidavit which 
reflects that while on authorized leave from the Army in 
January 1975, the Veteran went deer hunting and accidentally 
discharged his gun, striking himself in the calf of his left 
leg.  He received two subsequent skin grafts.  Shortly 
thereafter, while participating in Tank training in August 
1975, the Veteran's old gunshot wound began draining.  He was 
again hospitalized for treatment (i.e., skin graft) of the 
ulcerated gunshot wound.  It was later determined that the 
left leg injury was incurred while in the line of duty. See 
Statement of Medical Examination and Duty Status, (DA Form 
2173), dated August 11, 1975.  

The Veteran filed an increased rating claim in December 2004, 
indicating that he had been experiencing episodes of 
increased left leg, calf, and ankle pain and numbness. 

A VA examination of the left leg was conducted in February 
2005.  The Veteran complained of increased left leg and ankle 
pain which he believed to be due to the GSW.  He reported 
instability (giving way) and mild swelling.  Pain was 
described as 7 out of 10, generally, but during flare-ups it 
could reach 10 out of 10 on the pain scale.  

Upon objective examination, the examiner noted that the 
Veteran walked with an antalgic gait, favoring his left lower 
extremity.  He did not appear to have any problems with 
balance, discoordination ,or fine motor activity.  

With respect to range of motion, he was able to get his left 
ankle to a neutral position; he had no active or passive 
dorsiflexion.  He was able to passively and actively plantar 
flex his foot to approximately 40 degrees.  He demonstrated 
moderate inversion and eversion.  He did not demonstrate any 
significant crepitus with range of motion, but the Veteran 
reported subjective, slight pain with motion.  There was no 
significant tenderness to palpation over his anterior ankle 
joint; however, there was tenderness to palpation over the 
medial malleolus with some soft tissue swelling overlying the 
medial malleolus and deltoid ligament region.  He 
demonstrated good hind foot, midfoot, and subtalar motion.  
Sensation was normal to light touch, dorsal and plantar.  He 
had 2+ dorsalis pedis pulse.  His ankle was stable to 
anterior and posterior drawer testing.  

With respect to the left knee, active range of motion was 
from 0 to 130 degrees; there was some mild crepitus present.  
The knee was stable to varus and valugus stress.  Drawer and 
Lachman's tests were negative, although he had pain medially 
and laterally with the McMurray's test.  There was no 
effusion or tenderness to the medial and lateral facets of 
his patella tendon or tibial tubercle. 

The examiner noted a healed surgical incision on the distal 
third posterior aspect of the left calf measuring 
approximately 7 centimeters, and a skin graft in the right 
axillary region measuring approximately 18 centimeters.  The 
examiner further noted some loss of gastrocnemius soleus 
muscle contour consistent with a close range gunshot wound.   

A contemporaneous x-ray of the left knee and ankle 
demonstrated mild degenerative changes in the left patella 
femoral joint; the left ankle revealed bullet fragments in 
the posterior aspect of his calf; however, the ankle joint 
appeared well preserved without evidence of arthritis.  

The assessment/diagnosis was left knee and ankle pain, as 
likely as not related to left calf GSW.  It was further noted 
that the Veteran had pain and limited motion and strength of 
the left ankle.  The examiner concluded by stating that it 
was conceivable that such pain could further limit function, 
but it was not feasible to attempt qualify that in terms of 
additional limitation of motion.  

A VA examination of the left leg condition was conducted in 
October 2008.  The Veteran stated that he was doing well, but 
reported some pain in the left leg when he walked for longer 
than 30 minutes.  He also described pain in the posterior 
portion of his lower left leg and calf which reached 6 out of 
10 on the pain scale.  He did not use a cane or supporting 
brace/device for ambulation.  He stated that the left leg did 
not bother him too much with the activities of daily living, 
and that it did not affect his job.  He also denied having 
flare-ups.  

Upon physical examination of the left lower leg, there was a 
5 centimeter (cm) by 8 centimeter area of skin graft with 
associated muscle loss beneath the posterior leg.  Below this 
area, he had a longitudinal incision which measured 
approximately 7 cm by 0.2 cm.  The incision was non-tender 
and slightly hypopigmented.  There were no adhesions, no 
induration, and no signs of infection around the incision 
area.  The skin graft area patch had some slight depression 
and was slightly adherent to the underlying tissue.  However, 
it was also non-tender with no surrounding induration, 
warmth, or erythema.  

Muscle loss and mild atrophy of the gastrocsoleus muscle 
group was noted.  The Achilles tendon was intact.  Left knee 
range of motion was from 0 to 140 degrees; left ankle range 
of motion was from 0 to 20 degrees of dorsiflexion, and 0 to 
45 of plantar flexion.  Notably, there was no pain with range 
of motion testing and his gait was normal.  His Achilles 
tendon was palpable.  He had 4+/5 strength with left ankle 
plantar flexion; 5/5 strength with left ankle dorsiflexion; 
and decreased sensation to light touch below the skin graft 
and incision in the posterior lower leg down to the heel.  
His sensation was intact, dorsally on the foot.  He had 
palpable dorsalis pedis pulse (2+).  Notably, there was no 
objective instability of the knee.  

Contemporaneous X-rays of the left femur, knee, and ankle 
revealed some shrapnel in the lower leg and mild 
patellofemoral arthritis, but were otherwise normal. 

The October 2008 examiner's assessment was as follows: 
status-post gunshot wound with muscle group XI injury 
(gastroc/soleus), with residual weakness, numbness, scar, and 
mild muscle loss.  The examiner noted that there was no pain 
on range of motion. 



b. Applicable Laws, Regulations 

The Veteran and his representative maintain that an increased 
evaluation is warranted for the service connected residuals 
of a GSW, affecting muscle group XI, in the area of the left 
calf/ankle.  Again, the injury has been rated as 10 percent 
disabling through out the entire time period on appeal.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Diagnostic Code 5311

The Veteran's service-connected residuals of a GSW muscle 
injury of the left calf are evaluated under Diagnostic Code 
5311, which addresses Muscle Group XI.  That Muscle Group 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. § 
4.73, Diagnostic Code 5311.

A 10 percent evaluation is warranted for a muscle disability 
that is moderate, while a 20 percent evaluation is in order 
for a muscle disability that is moderately severe.  A maximum 
30 percent evaluation is assigned for severe muscle 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2009).  A history with 
regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(iii).  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2009).  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(3)(ii) (2009).  
Objective findings of a moderately severe muscle wound are 
manifested by entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

c. Analysis 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for 
residuals of GSW, left calf muscle injury.  Reviewing 38 
C.F.R. §4.56(d)(2)(iii), the history and objective findings 
of residuals of a muscle injury to the left calf involving 
Muscle Group XI are consistent with the no more than a 
moderate disability of the muscle.  (Note: residual scars and 
neurological damage will be discussed under a separate 
heading below).  

Initially, the Board notes that the history of the injury is 
consistent with moderate disability.  In this regard, the 
Board points out that immediately following the injury and 
separation from active service in 1975, the Veteran had 
nearly 17 years of subsequent service in the Army Reserve and 
National Guard, from 1975 to 2005.  According to a November 
2001 National Guard reenlistment medical examination report, 
the Veteran was "fully functional" despite the 10 percent 
left leg disability.  It was further noted that the Veteran 
had thus far successfully served 13 years in the National 
Guard with said leg disability.  

Subsequently, in August 2004 the Veteran was ordered to 
active duty in support of Operation Iraqi Freedom, and was 
prepared to deploy until he was deemed "not deployable" due 
to lung problems (i.e., non-service connected chronic 
obstructive pulmonary disease).  

With respect to his current civilian employment, the Veteran 
stated at his most recent VA examination in October 2008 that 
the leg disability "did not affect his job at this point." 
See October 2008 VA Examination, p. 1.   

Therefore, based on the foregoing, it cannot be said that the 
left leg muscle injury caused an inability to keep up with 
work requirements.  See 38 C.F.R. § 4.56(d)(3)(ii) (2009).  

Currently, the residuals of this muscle injury include well-
healed skin graft and incision scars and some "mild" loss 
of muscle (gastrocsoleous) substance, as indicated by the 
October 2008 VA examiner, without evidence of significant 
loss of power.  Indeed, upon examination in 2008 the Veteran 
demonstrated full muscle strength (5/5) with ankle 
dorsiflexion, hip flexion, knee extension, and only slightly 
decreased (4+/5) strength with ankle plantar flexion.  Such 
manifestations are consistent with findings of moderate 
muscle impairment.  

In contrast, the current manifestations do not meet 
essentially any of the criteria discussed under 38 C.F.R. § 
4.56(d)(3) identifying moderately severe muscle injuries.  In 
this regard, the Board notes that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-circumstances test and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. 
App. 70 (1993).  During the appeal period, the muscle injury 
residuals have not been clinically manifested by tendon or 
bone damage and/or evidence of muscle herniation.  Indeed, 
upon examination in 2008, the VA examiner found the Achilles 
tendon to be wholly intact.  Again, with the exception of 
slightly decreased (4+/5) strength with ankle plantar 
flexion, the Veteran demonstrated full muscle strength with 
ankle dorsiflexion, hip flexion, knee extension.  The final 
assessment by the examiner was that any associated muscle 
loss was only "mild" in nature. (emphasis added).  When 
evaluated in 2005, the VA examiner summarized that the 
Veteran "did not appear to have any problems with balance, 
discoordination, or fine motor activity." (emphasis added).  
Based on the foregoing, the muscle injury is not shown to be 
moderately severe as contemplated under the criteria 
discussed under 38 C.F.R. § 4.56(d)(3)(i) (2009).  Therefore, 
a rating in excess of 10 percent for the service-connected 
residuals of a left leg GSW disability is not warranted here.  

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable because Diagnostic Code 5311 does not 
contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
9-98 (August 1998).  Moreover, symptoms such as weakness, 
uncertainty of movement and fatigue-pain (all noted upon VA 
examination of 2009), are specifically contemplated by 
Diagnostic Code 5311.  See 38 C.F.R. § 4.56(c) (2009).  In 
any event, the Board notes that the 2008 VA examination 
report indicated that there was no limitation of motion 
caused by the muscle injury.  

d. Separate Evaluations 

	i. Scars

It is briefly noted that the Veteran is already in receipt of 
a separate, noncompensable rating under Diagnostic Code 7805 
for the scar at the site of the skin graft (right anterior 
axillary region of the lower left leg).  The Board will 
consider whether a higher rating is warranted for such scar, 
as well as whether a separate evaluation for the scar at the 
incision site should be granted.  

The Board notes that in October 2008, regulations pertaining 
to the evaluation of scars were amended effective October 23, 
2008.  It is further observed that the regulatory changes 
only apply to applications received by VA on or after October 
23, 2008, or if the Veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applies in this case, the Board finds 
the 2008 changes to be inapplicable.

Pursuant to the criteria for rating skin disabilities 
effective from August 30, 2002, scars other than the head, 
face, or neck, that are deep, or that cause limitation of 
motion warrant a 10 percent evaluation only if they involve 
areas of 6 square inches (39 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  Scars other than the 
head, face, or neck, that are superficial, and do not cause 
limitation of motion warrant a 10 percent evaluation only if 
they involve areas of 144 inches or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

In this case, a separate evaluation for the left calf 
incision scar is not warranted.  Likewise, the Veteran is not 
entitled to a higher, compensable rating for his already 
service-connected skin graft scar.  

Specifically, with respect to the size of the non-service 
connected incision scar, it has been described as 7 cm by 0.2 
cm (2008 VA examination) and 7 cm. (2005 VA examination); in 
either case, the scar is not large enough to warrant a 
compensable (10 percent) evaluation under DC 7801 or 7802.  

Next, the Board finds that the incision scar, although 
superficial, has not been shown to be either unstable or 
painful upon examination.  Indeed, the 2008 examination 
report reflected that the incision scar was non-tender and 
that there was no induration.  Likewise, the 2005 VA 
examination reported reflected that the incision scar was 
healed and the examiner noted no tenderness.  For these 
reasons, the Board finds that a separate compensable rating 
under Diagnostic Codes 7803 or 7804 is not warranted.  

Further, the evidence does not suggest that the scar has 
caused any limitation of function.  The 2008 examination 
report indicates that there was no limitation of motion 
caused by the injury residuals.  Accordingly, the Board finds 
that a separate compensable rating DC 7805 is not warranted 
for residual scarring.

Similarly, the Veteran is not entitled to a compensable 
rating for the already service-connected skin graft scar.  
Indeed, while the graft scar exceed an area of 39 sq. cm. and 
is slightly adherent to the underlying tissue, the 2008 
examiner expressly found that it was non-tender and indicated 
no associated limited motion of the leg, calf, or ankle.  
Based on the scar's measurements alone, a higher rating 
cannot be assigned under Diagnostic Code 7802, which requires 
an area of 929 sq. cm. or greater.  Further, in the absence 
of associated soft tissue damage, limited motion, 
instability, or painful examination of the scar, a higher 10 
percent rating cannot be assigned under Diagnostic Codes 
7801, 7803, 7804, or 7805.  Indeed, no such manifestations 
were shown by objective examination in this case.  Therefore, 
the Veteran is not entitled to a compensable rating for his 
service-connected skin graft scar.  

	ii. Neurological Manifestations 

Consideration has also been given as to whether a separate 
rating could be established for the neurological 
manifestations of the Veteran's left leg GSW disability.  
Indeed, at his May 2009 hearing before the undersigned, the 
Veteran testified that he had "no feeling" in the posterior 
portion of his lower leg, from the calf down to his heel. See 
Hearing Transcript, p. 13.  Such subjective symptomatology is 
also commensurate with the objective medical findings.  For 
example, the October 2008 examination report expressly noted 
that there was residual numbness associated with the muscle 
group XI injury.  The objective findings at that time 
indicated decreased sensation to light touch in the posterior 
lower leg down to the heel.  

The Board finds that the above evidence, when viewed as a 
whole, allows for a finding of mild neurologic deficit of the 
lower left extremity.  In reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the medical evidence does not specifically state which 
nerve was affected by the Veteran's left leg/calf disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms. In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the Veteran. See 
Gilbert, supra.  In the present case, a 10 percent rating for 
mild disability is afforded under Diagnostic Codes 8520, 
8521, 8524, or 8525.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Thus, the 
veteran is entitled to a 10 percent rating under Diagnostic 
Codes 8520, 8521, 8524, or 8525 or the neurologic 
manifestations of the disability at issue.

Finally, as the Veteran has consistently reported 
symptomatology of numbness and loss of feeling in his left 
leg since the inception of his increased rating claim, the 
Board finds that he is entitled to a separate 10 percent 
rating for neurological manifestations of the GSW throughout 
the entire time period on appeal.  

II. Entitlement to Service Connection for Residuals of a 
Right Shoulder Injury 

The Veteran contends that he injured his right shoulder 
during his second period (August 2004 to October 2004) of 
active duty.  Accordingly, he believes service connection 
should be warranted for his current right shoulder 
disability, diagnosed as right rotator cuff tendonitis and 
impingement.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
service connection claim is whether a current disability 
exists.  Here, VA treatment records from October 2004 
(immediately following service) show a diagnosis of right 
rotator cuff tendonitis, with possible tear.  As such, the 
first element of a service connection claim has been 
satisfied.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a right shoulder disability existed prior 
to the Veteran's second period of active service.  In this 
regard, it is noted that a Veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. See 38 U.S.C.A. § 1111.

The Veteran has stated that he injured his right shoulder 
during ROTC training in June 2004, several months prior to 
entrance to active service in August 2004.  He indicated that 
he was treated on base at Camp Shelby for this disability. 
See Hearing Transcript, pp.23-28.  Service treatment records 
do not contain this information, and there is no other 
medical evidence of record showing that the Veteran sought 
treatment for a right shoulder injury/disability in June 
2004.  

The Board briefly notes that in addition to the Veteran's 
statements that he injured his right shoulder prior to 
service, an October 2004 service treatment record shows a 
diagnosis of post-traumatic right shoulder pain.  While this 
provisional diagnosis suggests prior injury, it is not 
sufficiently definitive to conclude that a right should 
disability clearly and unmistakably pre-existed service.  
Moreover, there are no other competent opinions on the 
question of whether a right shoulder disability existed prior 
to service.  Accordingly, such evidence is not clear and 
unmistakable that the disability existed prior to service.  
See 38 U.S.C.A. § 1111. 

The Veteran's service treatment records from his second 
period of active service have also been reviewed.  
Unfortunately, the claims file does not contain an enlistment 
examination and it is unclear whether the Veteran was ever 
afforded one prior to being ordered to active duty in August 
2004.  However, there is a contemporaneous "Pre-deployment 
Health Assessment" form (DD Form 2795) of record.  This 
document is dated August 23, 2004, a mere 6 days after the 
Veteran entered his second period of active service.  The 
Pre-deployment Health Assessment indicated that the Veteran 
was deployable and that his health was "fair."  The form 
also showed that after physical examination/interview of the 
Veteran, there were no identifiable health problems noted.  
The Veteran indicated to the examiner that he had no current 
concerns or questions regarding his health, and that he was 
not on a profile, light duty, or undergoing a medical Board.  
The form also provided for a "Review of Body" systems, 
where the examiner is asked to note various health problems.  
Notably, no orthopedic or neurological conditions were 
reported; the form is otherwise silent as to complaints or 
diagnoses relating to a right shoulder disability.  

The Board finds that, in the absence of an actual enlistment 
examination, the August 23, 2004, Pre-Deployment Health 
Assessment is contemporaneous enough with the Veteran's 
enlistment, to compel the conclusion that he was sound upon 
entry to service.  Therefore, the presumption of soundness 
applies here.  Moreover, as noted above, the record does not 
contain clear and unmistakable evidence to rebut that 
presumption.  Indeed, based on the normal findings noted on 
the Pre-deployment Health Assessment, it appears that any 
right shoulder complaints in June 2004 fully resolved prior 
to the Veteran's enlistment and that any complaints indicated 
during service represent new disability.

Based on the foregoing, the presumption of soundness remains 
intact here. Accordingly, the appropriate question to 
consider is whether a right shoulder disability was incurred 
in, rather than aggravated by, active service.

With respect to in-service findings, the Veteran's service 
treatment records contain a Line of Duty Report, dated 
September 30, 2004, which shows that a right shoulder 
impingement disability was incurred in the line of duty.  A 
contemporaneous service treatment record indicates that the 
Veteran reported current right shoulder pain and decreased 
range of motion.  The diagnosis was right shoulder 
impingement.  He was prescribed Celebrex and referred for an 
orthopedic evaluation.  A "Referral for Civilian Medical 
Care" form, dated in October 4, 2004, again shows complaints 
of right shoulder pain and impingement with a diagnosis of 
post-traumatic right shoulder pain, and possible rotator cuff 
problems.  The Veteran was scheduled for an MRI.  

The Veteran received a medical discharge (due to non-service 
connected COPD) from active service, effective October 12, 
2004.  On October 27, 2004, a VA treatment record shows that 
the Veteran continued to complain of right shoulder pain; 
physical examination revealed significant tenderness to 
palpation over the AC joint and a positive impingement sign.  
The diagnosis was right rotator cuff tendonitis with possible 
tear.  Physical therapy was recommended. 

Most recently, at his May 2009 hearing before the 
undersigned, the Veteran credibly testified that his right 
shoulder condition has persisted from service to the present 
day.  See Hearing Transcript, p. 24-25.  He also reported 
that he underwent 5 to 6 weeks of physical therapy and he 
complained of current right shoulder pain.  

Although the Veteran does not possess the training or 
credentials to provide an opinion as to medical matters, he 
is competent to describe the continuous symptoms of his right 
shoulder disability since October 2004 to the present.  
Indeed, the United States Court of Appeals for the Federal 
Circuit recently emphasized that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge. Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007); see also Jandreau v. Nicholson, No. 2007-7029 
(U.S. Vet. App. July 3, 2007), fn. 4 (sometimes the layperson 
will be competent to identify the condition where the 
condition is simple, for example a broken leg and sometimes 
not, for example a form of cancer).  Moreover, the Veteran's 
testimony is found to be credible in the present case, as it 
appears consistent with the medical evidence of record.

Again, the Veteran is presumed to have been in sound 
condition at entry.  The credible, competent testimonial 
evidence discussed above, combined with the Line of Duty 
Report showing in-service injury to the right shoulder (with 
resulting impingement) in September 2004, and the post-
service VA treatment for right rotator cuff tendonitis 
immediately following separation in October 2004, has 
persuaded the Board that the Veteran's current right shoulder 
disability is related to active service.  There is no medical 
opinion of record to contradict such a conclusion.  As the 
preponderance of the evidence favors claim, the benefit of 
the doubt rule is applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Therefore, entitlement to service connection for a right 
shoulder injury is granted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left calf gunshot wound injury impacting 
muscle group XI, is denied.  

Throughout the entire time period on appeal, a separate 10 
percent evaluation for the neurologic manifestations of the 
Veteran's residuals of a left calf gunshot wound injury 
impacting muscle group XI, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a right shoulder 
disability is granted, subject to governing criteria 
applicable to the payment of monetary benefits


REMAND

The Veteran contends he has arthritis of the left lower 
extremity secondary to the service-connected residuals of a 
gunshot wound injury to the left lower leg.  Further 
development is needed before a determination on this issue 
can be made. 

In particular, under 38 C.F.R. § 3.310 (which was revised 
effective in October 2006), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. See 38 C.F.R. § 3.310.  
Such permits a grant of service connection not only for 
disability caused by a service- connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

VA examinations reports dated in February 2005 and October 
2008 show a current diagnosis of mild patellofemoral 
arthritis of the left knee.  However, neither one of these VA 
examinations addressed the issue of whether the current 
patellofemoral arthritis is secondary to, or aggravated by 
his service connected left leg gunshot residual wound 
disability.  Based on the diagnosis of left leg 
patellofemoral arthritis, the Veteran's consistent history of 
left leg arthritic symptomatology, and the nature of the 
service-connected left leg gunshot wound disability, the 
Board finds that a VA examination should be conducted and an 
opinion obtained to determine if the left knee arthritis (or 
any other left leg/ankle/foot arthritis diagnosed upon 
examination) is related to the service- connected residuals 
of a left lower leg gunshot wound disability. See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of the Veteran's 
patellofemoral arthritis of the left 
leg/knee.  An examiner is requested to 
report all diagnosable arthritis disorders 
of the left lower extremity (i.e., knee, 
ankle, foot, etc.) and, for any diagnosed 
disorder, including patellofemoral 
arthritis, to state whether it is at least 
as likely as not that the disorder was 
caused or aggravated (permanently 
worsened) by the service-connected 
residuals of a gunshot wound to the left 
lower leg.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail. The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2. Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


